Case 5:18-cv-00208-FMO-KK Document 41-16 Filed 08/19/19 Page 1 of 2 Page ID #:306


   From:            M R-N
   To:              Sara Gunderson
   Subject:         Re: signed docs, Manuel Cardenas
   Date:            Tuesday, October 16, 2018 6:31:18 AM


   Good morning Sara,

   You’re welcome, I will have my father try to reach her also. Hopefully she will get on it right
   away. I will let you know what I find out.

   Thank you,
   Monica

   On Tue, Oct 16, 2018 at 1:09 AM Sara Gunderson <sarag@potterhandy.com> wrote:

     Hi Monica,



     Thank you for forwarding your father’s signed settlement agreement. If you recall, as we discussed
     in the meeting, the settlement cannot go forward without the signatures of both parties (your
     father’s and the tenant, Ms. Arriaga’s). She has not been responsive to the settlement. I literally
     have not heard anything from her, and the last thing I knew, neither has her attorney. If your
     father wishes to settle the case and not proceed with costly motion practice and litigation, I would
     recommend he try to persuade her to sign the settlement documents. Without both sets of
     documents, Plaintiff will still be filing the motion (at this point today) at 4 pm.



     If you have questions, please call. You have my number.



     Thank you,

     Sara



     From: M R-N [mailto:monyrod760@gmail.com]
     Sent: Monday, October 15, 2018 10:12 PM
     To: Sara Gunderson <sarag@potterhandy.com>
     Subject: Fwd: signed docs, Manuel Cardenas




     Good Evening Sara,
Case 5:18-cv-00208-FMO-KK Document 41-16 Filed 08/19/19 Page 2 of 2 Page ID #:307




     Sorry again for the delay, attached is the forwarded signature pages with my father’s
     signature for each document you sent.



     Please confirm receipt and let me know if this is all you need, or if I should do anything
     further, thank you for your patience.



     Monica



     ---------- Forwarded message ---------
     From: Nydia Rodriguez <nydiar.nr@gmail.com>
     Date: Mon, Oct 15, 2018 at 9:56 PM
     Subject:
     To: M R-N <monyrod760@gmail.com>



     2 signed

     --

     Sent by M.Rodriguez

   --
   Sent by M.Rodriguez
